Citation Nr: 0200352	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  98-03 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


REMAND

The appellant had active service from November 1966 to 
January 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

In September 2000, the Board determined that the appellant 
had not submitted a well-grounded claim for service 
connection for a psychiatric disorder.  In April 2001, the 
Court of Appeals for Veterans Claims (Court), vacated and 
remanded that portion of the Board's decision that concluded 
that the claim for service connection for a psychiatric 
disorder was not well grounded due to the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In this regard, medical opinion(s) 
and examination(s) would be helpful.

The appellant asserts that although he reported a history of 
chronic anxiety at enlistment, he had not received treatment 
for a psychiatric disorder.  He maintains that he began to 
have severe psychiatric problems as a result of his military 
training, and that this represents inservice incurrence or in 
the alternative, inservice aggravation.  

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111; 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
presumption of soundness contemplates that all veterans will 
be taken to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  See also 38 C.F.R. § 3.304(b).

The aforementioned presumption attaches where there has been 
an induction physical examination in which a subsequently 
reported condition was not detected.  

VA has the burden of proof to rebut the presumption of 
soundness by clear and unmistakable evidence.  See Crowe v. 
Brown, 7 Vet. App. 238 (1994).   In determining the inception 
of the appellant's psychiatric disorder, the applicable 
regulation requires consideration of the following:  
"medical judgment", "accepted medical principles", history 
with "regard to clinical factors pertinent to the basic 
character, origin and development of such injury or 
disease", and a "thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof".  38 
C.F.R. § 3.304(b)(1).

It does not appear that the appellant has been examined by VA 
for disability compensation purposes.  The Court has held, 
that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 
213 (1992).  

Moreover, in August 2001, the Board received additional 
medical evidence from the veteran's representative, without a 
waiver of consideration by the RO.  The RO has not had an 
opportunity to review this evidence and to issue a 
supplemental statement of the case.  See 38 C.F.R. 
§ 20.1304(c).

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to his claim, the 
case is REMANDED to the RO for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and applicable 
portions of 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) is fully complied with and 
satisfied. 

2.  The RO should schedule the appellant 
for a VA examination to determine the 
nature, etiology and extent of any 
psychiatric disorder.  All indicated 
tests and studies should be conducted.  
The examiner should indicate the current 
diagnosis or diagnoses for any current 
psychiatric disability.  The examiner 
must review any existing medical records, 
including all the service medical records 
on file, and based on the medical 
records, must express opinions on the 
following questions: (1) whether the 
medical evidence establishes that a 
psychiatric disorder was present before 
the appellant's military service; and if 
so (2) whether the existing psychiatric 
condition became worse during the 
appellant's short period of military 
service; and if so (3) whether such 
increase in disability was due to the 
natural progress of the disease.  If the 
medical evidence does not establish that 
a psychiatric disorder was present before 
the appellant's military service, the 
examiner should indicate whether the 
appellant's current psychiatric 
disability is due to disease or injury 
during his active military service.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.  The examiner must provide 
a comprehensive report containing 
complete rationale for all the opinions 
expressed.  The claims folder must be 
made available to the examiner.  

3.  Thereafter, the RO should readjudicate 
this claim, with consideration of the 
additional evidence submitted directly to 
the Board.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC), which should include a 
discussion of the evidence submitted 
directly to the Board. An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant is notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




